OFFICE OF THE ATTORNEY       GENERAL     OF TEXAS
                            AUSTIN



                                                   . June 14, lQS9
                                                               /'

EionorableTom C. King
State AuQltor a xtrrisieaeympwt
Austin, Tent3
Dear    Sirt




        Pa hare r0r a0                         lettar of Euns 8,
19x1, whaieia ~'00refer                    mat-mot attaohad
to your letter,
State    Boerd   ot                               mreur     Aamoia-
                                              oh the Board of
                                          Conourrsnt)ieaolu-
                                          tare, plaoer the
                                          acfnto Eeuorial
Tower in said                      s the use or said buildlng
                                     inoludi!q the lnatalla-
                                   Noel museum, and authorizes
                                  rs and to operate a comes-
                               ng, the loaatioa of the aonaea-
                               iah they am to be operated to
                           seoaiatlonand spprovod by the Board

                       e oplnlon ot this Degartment~uponthe

        "1. Ooee the above mentioned   oontract vlolatr
        krtiole Three (3) Section Fifty-one (51) of the
        State Constitution,or does thb drlrgatloaof woh
        ~ovsmmental authority to a self psrpstuatiagaor-
        poration rlolats any part or provision of the Con-
        stitution 0r thin Stats?
                                                             mm:
                                                              . .
Hon. Tcs C. King, Jam 14, 1939, Page 2.


    *2.  It question ISumber0ua 18 anmrarsd in the
    nogatire,would uhargos far elevator senloo be
    pub110 monies end es suoh subjeot to State control?
    "2. U quartion litamber Oxi* is enowered In tha nega-
    tito,ooa the pollolng mar of the b:saorfelba
    delegated to the aorparatiou?
    -4.  If quoatlnn Eumber One $8 answered in the nege-
    tiva, would tha,titla to saored hiatorloaldoeumanta
    or objoots purahaaad dth iuads or tare aarned by
    the oorporatian BSOOIW the property of the Eltak,
    or would they ra8in the property  of t&o oorpora-
    tloa mbjsot to rhatoror dl~p01~1tl0~ the 44li p4r-
    &mtuatieg   body shouldapalto Mtha?

    =5* KLfqueStiOn Xuabsr On4 should be answered in
    the negetlro, da4    the oontreot requirementof ap-
    prove1 46 the Board of Control of the rules pro-
    mulgated by the oorporetion,ror tb4 operetlon or
    the Xlripculal, oonatituta thr oorporatlon an 4aplo744
    of the Board of Control, or would it be ooastrued
    that tha Board of Control ir gfron roguletorr
    authority over the oorporatlon by oontraot; anb ii
    tha answer 14 t&i lattsr, what would be the sffeet
    of approval or disapprotel of tho Boerd, and would
    4a4h ml44 ar th4 oorjwntlon b4 4rr40tit4 prior
    to the abprovil ofths Board7 It la intondsd that
    this qusstfoa lnalude the provl~lonunder whloh
    the corporation ia authorized, 'To make a maso&
    able oherge, tobe approved by the Board, for the
    use of the elevator to the obmtnetion toner in
    the top of the sheit.'
    "6. If qusetion Number On6 le answered in the nrga-
    tire, would the prorlalon la ssotion 8i.x(6) or
    tbe oontraot reierrlag to ths lBalanoe,if any,
    to bo used on the grounds of the San Jaolnto State
    park under the dlrootlon of the Board of Control*
    be funda to bs dopositsd into ths State m495ulf,
    or wuuld those tundo be ldralnlster&dby the OorFora-
    tlon1
    “7.   If question flambsrOne is in the negatlra,
    does the provlrlon of motion 81x (61 0r the aon-
    traot; *The A~mulatlon shell nzbmft to th4 Board
    ror approval,a dotallod monthly report of all Ool-
    lootleas and expsadltursa of these fund8’man that
    tb4 rorporation  10 4 Stat4 agomy aoatnetins to
Bon. I'maC. King, June 14, 1939, Fuge 3.


     prrorm this rumtloa of ejovrrment?
     “8. It qusstion Ono.14 in the rtegatlvo,dooo the
     provisionin Section (8) OS the contractIn addi-
     tion to other provisions, *... shell tarmloeto and
     the San feolntoMemorialTower shall revert to the
     Stat4 of Tore8 . ..* oonatltut4thr 008traot, as a
     loaao agreement of this publio property, to the
     oorparati on?*
             Your Slrrt questionla enavorsd la the nogatlre.
Th4 bontraot    does not violato hrtioleS, Sootion81 oi our
ConatltutioB,    nor 60 far as 10 lm+o obaormd,   ray other A
portionor orovldo~ oi the Ooaatitutioaoi Tozaa. Th4.
luthority or the state 0r T4raa to rntrr into aormaota
or this ohareoter van a&&old la the oaae or Conlay is.
Deughtera aitthe Republio, 166 S.W. 197; whlahrea a oeao
d44llagvlth en Aat af the L4gial4ture0r the stat4 0r
Tox44 luthoriaing the Qoromor to deliver the Ale160pro-
perty boldnglng to the Stat4 into the ouetody end oar4
oi ths Deughtere of the Republic of Texas, to be melntelnad
by them In good ardor and ropelr, without    ohergs to the
State, as a aeor4d mamorlel to the hero68who lmolated
theimaelv48upon the hellowns&grounde. The Suprome Court
or the State of.Texas,    in that oeee, upheld tha'powrr of
the Leglsleture of Texas thus to provido for th4 oar4 and
custody 0r Its prop4rty, atatlng that the State ha8 the
44ne right.8and pm4rt in roepect to lta property as en
individual. Speclflaally,the Court etated:
          *a4 are of o9lnlon that the Stats, acting
     by its Legislature,had the euthority tc acqulra
     title to the Alamo property lnC to place that pro-
     psrty In the custody of the aorpomtlon, the
     Daughter6 of the Republlo.w
          us to the question of ~olloy involved, the Court had
this to say:
           This quclatlonis aekod: 'Should a Stat4
     odt     Its lntercsta to oorp0retlons7* This
     Qourt has naught to do with the policy OS th.
     Stat0  on that qu46tion.*
         Tour asoondqumatlon is amwersd In the affirrMtiv4.
By Seation 6 of ths oontraot,it le oontsnpletadthat  the
oorQOr4~Oa, aa tXU6t44 ior th4 Stet4, shell us4 th0 mOnO]r
Hon. rm   c. King, inma 14, lOSO, Peg0 4.


OollaOtad from operatiagthe 816vetOr to defray the upenea8
of operating tha alaretor, peylne:janitors end mtohmen, end
ror mainteaeaoe end polIoIng of the buildfag, and ror oomply-
lng with the general term8 or tha racrolutionof the Leglela-
tare In reapoat to lneurenoe, with thm balaws of said aonaye,
l e well as the balenoe or ths net prorite remaining 6rtst
tha p6p6nt   0r 9~0h'6fp6n6e8,    to be ueed on the ground6  of
the SUI JeoInto State     Eark under the dlraotion cb ths Boer&
of Control. The raotlon provides that the corporatloa shall
suteeitto the Boezd, r0r approval, a dot&lad nonthly report
or 611 oolleotlonrend upcndIturae       of eaoh runds.   xt IO
tharetors oontcllPplatsd   br ths oontreot that expendlturae of
SUO~ randa
tilestate,
tha Stata
         The money8 era thus subjeot to State oontrol In the
uenee that the,stete lne the right to i66 that su6h moneys
arc orpadded by thc ctirporationin eooordenoewith tha term8
end pror~8Ione cf the contract and of the resolution of tho
Leglelature.
          Your third qiwetloa 16 anewwed in the afiirnta-
tire. Ttm authority of the Legislature to plaoe’the duty
or polloing the memorial In ths hands of the oorporation
hea been suatulned by the oaee of ConUp VS. Caughters of
tha Rspubllo, above raferred to.
            Your fourth question Is answered In the nsgatlre.
The dlspoaltlonof the net profits oollsoted from sailing
eowbairs    and operating a oonceaslonand the money collect-
ad fro= operating the elevator Ie provided by Seotloa 6 of
the oontroot.    The ooatraot ooatezpletesonly that tha
asmoiatlon ehall use euoh laonaysfor the purposee speoi-
fled thereln, to-wit: (1) Expense8 0r operatlag the ele-
vetor.   (2) Paying janitors and watobmen. (3) Expensae
of maintenance and polloine or the building. (4) For oom-
plying with the penerel tsm of the iesolution In respect
to Iasurenoo. (5) The balenoe oi ths net prorltr alter
suoh we8 ham beea aede, is required     to be used on the
grounds of the San Jaolnto State Perk, uader the dir8OtiOn
or the Board 0r control.
             It Is not oontanpbtsd by the oontract or by the
resolution that any soared h.letolicel   documntr or object8
purohered rlth suab rustleor Tee6 shell beaoms the propert
d th e    eo r p o r a tlo
                         rorn,
                             It Islrpreesl~ provided in the
nrolution     6nd In the oontreet thet the la s  o eIa tIo
                                                        OT n
Hen. la a. lUn&, Juno14,                 1939,    *se 8.

eorporetion rhall sot lo trustee ror the Stat0 In nepbot
to th8 aare, eustodj, and Oontrol 6f the Ben feeinto
X4notiel TOWSl'without eharge to th8 Stete of Texas),sol
to @mit   tBe we Or 8uOh rW88 to pUrOh448 wo&Wrty whloh
I6 to beloolqto the ooa!poretlan,  rettier thao to the Stats,
would be ompeiwatlng    meh oorporetIon ror ruoh serrfoee.
Furthermore,'theoontraot iteel# does 8ot oonta
thet  cay ef euoh rond8 shall bo used ror pure&e
Seared hhtO?ieSl 6OOUaantB OF objects. my SUOh pro-
perty  &8 purolmsed  b ythe l*e00Ietlo           a ,would
                                          th4r9r0a-0,
,b9 hO1.db UIh    lSOOO~ti~, it pUSOh484d rdth 8UOh ruod8,
88 trustee r0rthe Stete,    and not in it8 propriotwy 08PSitr.
         Eowrer,.ell?urnftfUo tiktuk48 4nd 4qoiprUtt
inetelled ta aefd bnllhI& bpf aid et the eXpease.& the
leeoeIetIoa,peid r0r dth its own md8,     en& all of St8
hIetorIeel&.~k, mt8riel 484 eollootion8, mid for with
it4     om    run44   andqr     the   prwir~on8     0r seotioa   8   or   the
oontraot,       oon&me        tti brlw      to sad reaeln   the pomrty          of
the aeeoeietion.

                Aarrirlng yeur        rmh     questton, you ue edrleed
thet the         stetus   of the e4rporetio4 h48 been detexuiMU by
the ease         et ConLif r8.‘7haghtera     ai the Ropabllo, sapre,
t0     b8   that     of tN8tM.    The oaee reromd    to stetesr
                *We are   et oplalon        that by th alo o ep teno e
            or the t0m8 oi the statute, 'thecorporation
            beom   a trustee ror the Steto.~
          Seation 8 of the oontreot ooata8plet*8that the
looatlon or the oono4ssfonsend tha ruler under uhloh tboy
are to.b4 operated are to be sateblIaha4by said essoola-
tlon end 4pproved by the Board ot Control. It Is lik4rIre
Oontarpletedby said reotloa thet tbs oherge to bo nade by
the lasooietionfor the uee of tbs elevator to ths obserre-
tlon tomr is to b4 epprordd by th4 Board ot Control.
            Seotlon 6 of the aontreot   likawiae oont4apletee
that   e datefled monthly report   of 411 aolleetion8end lX-
pwlditures   0r rundr dorived mm sellins soweairs, opsret-
in6 the 001m48don, end iron op4mstIngtho eleretor, shall
be mda to aa4 lpprwml by the State Board of aontrol.

          fn our  opinion, the NleS of the oor~etlon
roold not be lrreotlve prior to the apprcnel of the Board,
nor rolrldthe oorpOr4tlon b4.eathorIzedto melu any oherge
ror the use at the llw*tor    fir’she lboenm of its prim
                                        c




Eon. lar    U. King,    Juae    14, 1939, Fage @.


lp p r wel
         by th eB o er d.
           IB o uro p lnh n, th e
                                b elea roer
                                          e ur ed
                                                to lny e u
sixth question oonetitutes a tNet fua& to bs ho14 by
the trustee, the oorpuatloa     r0r the asarad Eukeflt ef
tha Stab,   and to be expend    br the tN4tOa oorpaeatiea
on tbe gramIs   of the &a JIoIntoSkte Furl 66 ray k
directed    by the Board of Control.
          Tour reventh queatlon baa olraedy been lwwend.
The 8orparetion is 4 tmstee, 8nd tithe   8ddnletnbioaL of
th* trust in, by the tens 0r the eontnot abjsot to the
~upemleery-ooatrolc4 tha Bar4 af Cemtrof la the partlrular
nrPeote     inalorted       lbwe.
         The elmnoter of ooatrolmelnteImU by tho Bard
18 furthersaJh8iZad by the. prorieloae or Saetloa T, wbloh
nqulre the preperetloa by thm eor$or&tioxof neoeeury
nxlem uSregulatf6ns ooveringthe laplete oparetioa    or
the build:% end the 8UbdSdO~ of 8uOh tie8 and r’O&Ul~-
dons    to the Boerd for approval, end by       the   proviri~na   of
Seotion0, whloh prwido that ir the'srentd a brueb by
the oorporetlon of enf 0r the temw or lo mB~tio or nethe
oontreot, the ooatr8ot et the option 0r the Eoard slmll
termlneteand the 0en JaointeXuer%el Tower rwert to the
por6e8ri4~1 or the Stete or Te&s, ~adlthe Ti(Ihte Or the
eseoeletionthereinuhtil 0068e.
          Aaswarlng four eLghthquestion, the eontnot     is
a trust, ret&r then 4 loose, agreement, She d istinotion
resting upon the ocpaelt~in uhloh tbe eorpontion takes
the posee8elQn 0r the proPertyc
             We trust tbt       the abare letisfeotOT~y en8ww8
ell    or youT illqulries.




                        .
A3WRltEYUBIPIL0?TEXh8